MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 3, 2015, the cause upon appeal to revise or
reverse your judgment between

Cearth Faire, Appellant

V.

FMP SA Management Group, LLC d/b/a Food Management Partners, LLC, All Jones, LLC, Allen J. Jones,
Individually, Peter Donbavand, Individually, Peter Donbavand, Individually, and Jason Kemp, Individually,
Appellee

No. 04-15-00315-CV and Tr. Ct. No. 2014-CI-16674

was determined, and therein our said Court of Appeals made its order in these words:


      Petitioner Cearth Faire’s petition for permission for leave to file an
interlocutory appeal is DENIED. Appellees’ motion to dismiss Faire’s petition
is MOOT. Appellees’ motion for sanctions is DENIED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 13, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00315-CV

                                             Cearth Faire

                                                     v.

   FMP SA Management Group, LLC d/b/a Food Management Partners, LLC, All Jones, LLC,
Allen J. Jones, Individually, Peter Donbavand, Individually, Peter Donbavand, Individually, and
                                    Jason Kemp, Individually

        (NO. 2014-CI-16674 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          KIMBERLY S KELLER
MOTION FEE                         $10.00   E-PAID          KIM KELLER
FILING                            $100.00   E-PAID          JEFF SMALL
STATEWIDE EFILING FEE              $20.00   E-PAID          JEFF SMALL
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          JEFF SMALL
INDIGENT                           $25.00   E-PAID          JEFF SMALL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 13, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853